             Case 2:13-cr-00103-MCE Document 370 Filed 08/24/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:13-CR-00103-MCE
12                               Plaintiff,            STIPULATION AND ORDER REGARDING
                                                       BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                       COMPASSIONATE RELEASE
14   ALEKSANDR KOVALEV,
15                               Defendant.
16

17                                             STIPULATION

18          1.     Defendant Aleksandr Kovalev filed a motion for reduction in sentence and

19 compassionate release on August 10, 2020. Docket No. 360. The government’s response brief is
20 currently due August 24, 2020, and the defense’s reply on August 31, 2020. Docket No. 364.

21 Government counsel requests additional time to obtain additional information relevant to its response,

22 and to draft the response.

23          2.     Counsel for the defendant does not oppose this request.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND ORDER                            1
30
            Case 2:13-cr-00103-MCE Document 370 Filed 08/24/20 Page 2 of 3


 1        3. Accordingly, by this stipulation, the parties now request that:

 2               a)       The government’s response to defendant’s motion, Docket No. 360, be due on

 3 August 31, 2020; and

 4               b)       The defense reply, if any, will be due on September 7, 2020.

 5

 6        IT IS SO STIPULATED.

 7
                                                           McGREGOR W. SCOTT
 8                                                         United States Attorney
 9   Dated: August 20, 2020
                                                           /s/ Shelley D. Weger
10                                                         SHELLEY D. WEGER
                                                           Assistant United States Attorney
11

12
     Dated: August 20, 2020                                /s/ David Porter
13                                                         DAVID PORTER
                                                           Counsel for Defendant
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                             2
30
             Case 2:13-cr-00103-MCE Document 370 Filed 08/24/20 Page 3 of 3


 1                                                 ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s response to defendant’s motion, Docket No. 360, is due on

 5 August 31, 2020;

 6                 b)     The defense reply, if any, will be due on September 7, 2020.

 7
           IT IS SO ORDERED.
 8
     Dated: August 24, 2020
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                            3
30
